DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 December 2020 has been entered. 
Response to Arguments
Applicant's arguments filed 10 December 2020 have been fully considered but they are not persuasive.
Applicant argues that the references fail to disclose, teach, suggest or predict the claimed limitation of “a second bladder positioned directly inside the first bladder and storing a second fluid having a second freezing temperature above the first freezing point temperature of the first fluid to assist in cooling the first fluid.”  However, Maher teaches a second bladder positioned directly inside a first bladder as set forth below.  With respect to the second fluid, claim 1 merely recites a second coolant and not specifically a second fluid.  While claim 3 recites the second coolant is water this limitation is taught as set forth below.
Applicant argues that the combination of Nicholson and Maher only discloses pumping a cooling fluid from a remote cooling pack and that by contrast there is no pumping of a liquid coolant from an external coolant source required in the Applicant’s claimed mouthpiece.  This is not found to be persuasive.  Applicant has not claimed that there is no pumping of a liquid coolant.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Additionally such a broad limitation would not make much sense as claim 13 states “the outer insulation wall provides elasticity to allow a user to squeeze the contents and assist the flow of the cooling medium.”  Such squeezing is manual pumping.  
Claim Rejections - 35 USC § 112
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the second fluid" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of the application of prior art, this limitation has been interpreted as --the second coolant--.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-9 and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,495,441 to Nicholson (Nicholson) in view of US 2017/0020722 A1 to Maher (Maher) and US 6,811,338 B1 to Manske, Jr. et al. (Manske).
Regarding claim 1, Nicholson teaches a therapeutic oral device for cooling oral tissue of a user (title) comprising a mouthpiece (10) configured for insertion into a user’s mouth, the mouthpiece including a malleable top element (Fig. 2 and Col. 2, lines 57-61) configured to rest adjacent at least major surfaces of the upper gums and teeth of the user’s mouth in a close-fitting relationship, a malleable bottom element (Fig. 2 and Col. 2, lines 57-61) configured to rest adjacent at least major surfaces of the lower gums and teeth of the user’s mouth in a close-fitting relationship, wherein the top element is integral with or connected to the bottom element to permit emplacement in the mouth as a one-piece unit (Fig. 2), an external chamber (50 or alternatively the combination of 40, 41 and 50) integral with a front portion of the mouth piece (Fig. 1) for storing a cooling medium comprises of a first fluid (Col. 3, lines 40-45) having a freezing temperature which is in fluid communication with the mouthpiece (Fig. 1), wherein the top element and the bottom element contain a portion of the first solution for cooing the oral tissue of the user’s mouth (Figs. 1-4). However, Nicholson is silent with respect to a first bladder forming a first chamber that stores a first liquid having a first freezing temperature and a second bladder positioned directly inside the first bladder and storing 
Maher taches a portable cooling pack (900) that is a granule activation packet that uses a fluid (904), such as but not limited to, water in a second bladder (Figs. 9-11) and a chemical (906), such as but not limited to, ammonium nitrate in a first bladder (Figs. 9-11) that when mixed together create a cooling fluid that can be mechanically pumped or hand squeezed into the bladder of the therapy device ([0063]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the portable cooling pack of Maher to provide a smooth transition from a portable cooling fluid in the field to a continuous cooling system in a medical facility ([0077]).
However, Maher is silent with respect to a first fluid being stored in the first chamber as in Maher the water is in a second bladder (Figs. 9-11) and the chemical (906) is in the first bladder.  Manske teaches a heating/cooling element that may include a solid-liquid heating/cooling system or liquid-liquid heating/cooling system.  The liquid-liquid cooling system of Manske includes any system in which an exothermic or endothermic change occurs during the combination of mixing two or more components where two or more components of the system are in a substantially liquid form (Col. 14, lines 45-59).  Therefore, given the teaching of Manske to the interchangeability of the solid-liquid and liquid-liquid heating/cooling systems, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have had the both the first fluid and the second coolant be in liquid form.  

Regarding claim 4, Nicholson in view of Maher and Manske teaches the device of claim 1 as well as Maher teaching wherein the bladder includes a proximal end, a central portion, and a distal end (Figs. 9-11 of Maher), wherein the bladder is dimensioned and configured such that the proximal end is positioned at least partly between the top element and the bottom element (the bladder is so dimensioned as it is part of the external circulation system and thus positioned as claimed).
Regarding claims 5 and 6, Nicholson in view of Maher and Manske teaches the device of claim 4, but not specifically the proximal end of the second bladder has a rectangular cross-section profile or the central portion has a circular cross-second. It would have been an obvious matter of design choice to make the different portions of the bladder of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claims 7 and 8, Nicholson in view of Maher and Manske teaches the device of claim 1 as well as Maher teaching the first chamber includes a proximal end and distal end (Figs. 9-11). However, Nicholson and Maher are silent with respect specifically stating that the first chamber is dimensioned and configured such that the proximal end has a rectangular cross-section profile and the distal end has a circular cross-section profile. It would have been an obvious matter of design choice to make In re Dailey et al., 149 USPQ 47.
Regarding claim 9, Nicholson in view of Maher and Manske teaches the device of claim 1 as well as Maher teaching the first chamber includes a proximal end and distal end, wherein the distal end includes a distal wall that seals the external chamber closed (Figs. 9-11).
Regarding claims 12 and 13, Nicholson in view of Maher and Manske teaches the device of claim 1, as well as Maher teaching the outer wall of the first chamber provides elasticity to allow a user to squeeze the contents and assist the flow of the cooling medium ([0063]).  However, Nicholson, Maher and Manske are silent with respect to an outer insulation wall.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have insulated the outer wall to prevent thermal transfer with the environment as an obvious matter of engineering design choice.  
Regarding claim 14, Nicholson in view of Maher and Manske teaches the device of claim 1 as well as Nicholson teaching a proximal wall that connects the top element to the bottom element (Figs. 1-4).
Regarding claim 15, Nicholson in view of Maher and Manske teaches the device of claim 1 as well as Nicholson teaching wherein the top element, the bottom element, and the first chamber are connected as a one-piece unit (Fig. 1). While Nicholson does not specifically state integral, it would have been obvious to one having ordinary Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Regarding claim 16, Nicholson in view of Maher and Manske teaches the mouth piece of claim 1 as well as Nicholson teaching wherein the bladder is bonded to the top element and the bottom element to create a watertight seal (Fig. 1). While Nicholson does not specifically state that the external chamber is bonded to the top element and bottom element during manufacture, it is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have integrally formed the elements as claimed, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Regarding claim 17, Nicholson in view of Maher and Manske teaches the mouth piece of claim 1 as well as Maher teaching wherein the first chamber includes a cavity that is configured and dimensioned to receive the bladder in a nested arrangement (Figs. 9-11).
Regarding claim 18. Nicholson in view of Maher and Manske teaches the mouth piece of claim 17, as well as Maher teaching wherein each of the external chamber and the bladder include tapered proximal end portions (Figs. 9-11).
Claim(s) 2 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicholson, Maher and Manske as applied to claim 1 above, and further in view of US 2013/0138185 A1 to Paxman et al. (Paxman).
Regarding claims 2 and 21, Nicholson in view of Maher and Manske teaches the device of claim 1, but not wherein the first solution is salt water or wherein the first freezing temperature of the first solution is below 0 degrees Celsius.  Paxman taches utilizing a coolant selected due to its low freezing point and minimal affect viscosity ([0117]), that preferably the cooling is an aqueous composition comprising a freeze point depressant, a corrosion inhibitor and water ([0119]) and that the freeze point depressant is preferably the salt of an aliphatic or aromatic carboxylic acid ([0120]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a liquid as taught by Paxman so as to minimally affect viscosity as taught by Paxman ([0117]).
Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicholson, Maher and Manske as applied to claim 1 above, and further in view of US 2006/0081000 A1 to Trinh et al. (Trinh).
Regarding claims 10 and 11, Nicholson in view of Maher and Manske teaches the device of claim 1, as well as the first chamber includes a proximal end and distal end (Figs. 9-11), but not specifically wherein the distal end includes an opening that is configured and dimensioned to receive the second bladder or a cap that is dimensioned and configured to seal the opening.  Trinh teaches an analogous pack to that of Maher including an opening (314) and a cap (95) to seal the opening.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing .  
Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicholson, Maher and Manske as applied to claim 1 above, and further in view of US 2018/0169504 A1 to Williams (Williams).
Regarding claim 19, Nicholson in view of Maher and Manske teaches the device of claim 1, as well as Nicholson teaching an aperture (31) positioned in a frontal location of the mouthpiece and adjacent the first chamber.  However, Nicholson, Maher and Manske are silent with respect to a first aperture positioned in a lateral location and extending adjacent the first chamber that permits a user to breathe through the mouth when the mouthpiece is emplaced in said operative close-fitting relationship.  Williams teaches a mouth guard (see entire document) that enhances mouth breathing and the articulation of speech during physical and mental events ([0002]) by an anterior airway space (11).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Nicholson to extend the aperture to create an airway space to enhance mouth breathing and the articulation of speech during physical and mental events as taught by Williams.
Regarding claim 20, Nicholson in view of Maher, Manske and Williams teaches the mouthpiece of claim 19, but not a second aperture positioned in a lateral location and extending adjacent the first chamber that permits a patient to breathe through the mouth when the mouthpiece is emplaced within the mouth in said operative close-fitting relationship.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have duplicated the aperture, since it .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAITLYN E SMITH/Primary Examiner, Art Unit 3794